Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/1/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for improving link performance in a wireless network.
Each independent claim identifies the uniquely distinct features, particularly:
	transmitting the unique device identifier to a server coupled to the access point;  receiving a plurality of performance characteristics from the server, the plurality of performance characteristics being associated with the unique device identifier;  and 
	adjusting at least one characteristic of the wireless link between the computing device and the access point based on the received plurality of performance characteristics. 


Chambers (US 20140068030 A1) discloses techniques for managing access control policies based on device types (Fig 1-11).
Raleigh (US 20140094159 A1) discloses a system for measuring and improving network performance based on detected device types and states (Fig 1-43).
Lee (US 20150134860 A1) discloses a system for improving HDMI CEC performance.

All the prior art disclose conventional method for improving link performance in a wireless network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473